Exhibit 10.20

EXECUTIVE AGREEMENT

This Executive Agreement (this “Agreement”) is dated as of December 16, 2015 and
will be effective as of January 1, 2016 (the “Effective Date”), by and between
Aspen Aerogels, Inc., a Delaware corporation (the “Company”), and Corby Whitaker
(the “Executive”).

Recitals:

A. The Company and the Executive previously entered into an executive agreement,
dated January 12, 2012 which the Company and the Executive intend to replace in
its entirety with this Agreement on the new terms and conditions contained
herein.

B. The Company and the Executive desire to amend and restate the agreement
referenced in (A) above in the form of this Agreement to provide for the terms
and conditions of the Executive’s employment with the Company.

C. As an employee of the Company, the Executive has previously received and will
continue to be given access to or come into contact with certain proprietary
and/or confidential information of the Company.

D. As additional consideration for the rights and benefits granted to the
Executive hereunder, the Company and the Executive desire to reaffirm the
Executive’s obligations and covenants under the Employment, Confidentiality and
Non-Competition Agreement (as defined below), by amending and restating such
agreement in its entirety and by executing and delivering to the Company the
Confidentiality and Non-Competition Agreement in the form attached hereto as
Exhibit A.

E. The foregoing recitals shall be incorporated into and be a part of this
Agreement.

Agreement:

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Definitions. As used herein, the following terms shall have the following
meanings.

“Board” means the Company’s board of directors.

“Cause” means: (i) willful misconduct, dishonesty, fraud or breach of fiduciary
duty to the Company; (ii) deliberate disregard of the lawful rules or policies
of the Company, failure to perform assigned duties, or breach of an employment
or other agreement with the Company, which results in direct or indirect loss,
damage or injury to the Company; (iii) the unauthorized disclosure of any trade
secret or confidential information of the Company; (iv) the



--------------------------------------------------------------------------------

commission of an act which constitutes unfair competition with the Company or
which induces any customer or supplier to breach a contract with the Company;
(v) conduct substantially prejudicial to the business of the Company; or
(vi) the indictment of Executive for any felony involving deceit, dishonesty or
fraud, or any criminal conduct by the Executive that would reasonably be
expected to result in material injury or reputational harm to the Company. For
purposes hereof, whether or not the Executive has committed an act or omission
of the type referred to in subparagraphs (i) through (vi) above will be
determined by the Company in its reasonable, good faith discretion, based upon
the facts known to the Company at the relevant time.

“Change of Control” shall mean the first to occur of any of the following
events: (i) the consummation of a reorganization, merger, consolidation or other
similar transaction of the Company with or into any other Person or Group
(within the meaning of Section 13(d)(3) of the Securities Act of 1934, as
amended) in which holders of the Company’s voting securities immediately prior
to such reorganization, merger, consolidation or other similar transaction will
not, directly or indirectly, continue to hold at least a majority of the
outstanding voting securities of the Company; (ii) a sale, lease, exchange or
other transfer (in one transaction or a related series of transactions) of all
or substantially all of the Company’s assets; (iii) the acquisition by any
Person or any Group of such quantity of the Company’s voting securities as
causes such Person or Group (other than a Person or Group who is a shareholder
of the Company on the Effective Date) to own beneficially, directly or
indirectly, as of the time immediately after such transaction or series of
transactions, 50% or more of the combined voting power of the voting securities
of the Company other than as a result of (a) an acquisition of securities
directly from the Company or (b) an acquisition of securities by the Company
which by reducing the voting securities outstanding increases the proportionate
voting power represented by the voting securities owned by any such Person or
Group to 50% or more of the combined voting power of such voting securities; or
(iv) a change in the composition of the Board within a two (2) year period such
that a majority of the members of the Board are not Continuing Directors. As
used herein, the term “Continuing Directors” shall mean as of any date of
determination, any member of the Board who (a) was a member of the Board
immediately after the Effective Date, or (b) was nominated for election or
elected to the Board with the approval of, or whose election to the Board was
ratified by, at least a majority of the Continuing Directors who were members of
the Board at the time of that nomination or election;

provided, however, that in no case shall (1) the public offering and sale of the
Company’s common stock by its shareholders pursuant to a registered secondary
offering or (2) the voluntary or involuntary bankruptcy of the Company
constitute a Change of Control.

“Employment, Confidentiality and Non-Competition Agreement” means that certain
Employment, Confidentiality and Non-Competition Agreement dated January 30, 2012
by and between the Executive and the Company.

“Good Reason” means: (i) any material breach by the Company of this Agreement
that is not cured by the Company within thirty (30) days after written notice
specifying in reasonable detail the nature of such material breach is provided
to the Company by the Executive; (ii) a material reduction or material adverse
change in the Executive’s current duties, responsibilities and authority,
without his or her consent; (iii) the demand by the

 

2



--------------------------------------------------------------------------------

Company for the Executive to relocate or commute more than 40 miles from
Northborough, Massachusetts without his or her consent; or (iv) any reduction by
the Company in the Executive’s Base Salary or the Executive’s Performance Bonus
Target without his or her consent, except for across-the-board compensation
reductions based on the Company’s financial performance similarly affecting all
or substantially all senior management employees of the Company. For purposes
hereof, whether or not the Executive has Good Reason to terminate his or her
employment by the Company pursuant to subparagraphs (i) through (iv) above will
be determined by the Company in its reasonable, good faith discretion, based
upon the facts known to the Company at the relevant time.

“Permanent Disability” means the Executive is unable to perform, by reason of
physical or mental incapacity, his or her then duties or obligations to the
Company, for a total period of one hundred eighty (180) days in any three
hundred sixty (360) day period.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity, including a governmental entity
or any department, agency or political subdivision thereof.

2. Employment. The Company agrees to employ the Executive, and the Executive
hereby accepts employment with the Company consistent with the Executive’s
position and duties, upon the terms and conditions set forth in this Agreement.

(a) Term. The term of this Agreement shall commence on the Effective Date and
continue until the earlier of (i) the third (3rd) anniversary of the Effective
Date or (ii) the termination or this Agreement in accordance with the provisions
of Section 3 (the “Employment Period”). The Executive’s employment with the
Company shall be “at will,” meaning that the Executive’s employment may be
terminated by the Company or the Executive at any time and for any reason.

(b) Position and Duties.

(i) During the Employment Period, the Executive shall serve as Senior Vice
President, Sales & Marketing of the Company and shall have the duties,
responsibilities and authority consistent with such position that are designated
by the Company’s Chief Executive Officer, subject to the direction and
supervision of the Board.

(ii) The Executive shall devote his or her best efforts and his or her full
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company. The Executive shall perform his or her duties and
responsibilities to the best of his or her abilities in a diligent, trustworthy
businesslike and efficient manner. Notwithstanding the foregoing, the Executive
may, to the extent not otherwise prohibited by this Agreement, devote such
amount of time as does not interfere or compete with the performance of the
Executive’s duties under this Agreement to any one or more of the following
activities: (i) engaging in charitable activities, including serving on the
boards of directors of charitable organizations or (ii) serving on the board of
directors of any other company with the prior written approval of the Company.

 

3



--------------------------------------------------------------------------------

(iii) The Executive agrees to abide by the Company’s Code of Business Conduct
and Ethics, Anti-Corruption Policy, Complaints Handling Policy, Insider Trading
Policy, Disclosure Controls and Procedures Under the Securities Exchange Act of
1934, Form 8-K Disclosure Compliance Policy, Regulation FD Disclosure Policy,
the Chief Executive Officer’s Delegation of Authority and the Short-Term
Investment Policy, each as in effect from time to time and such other policies,
rules and regulations as the Company may adopt from time to time.

(c) Salary and Benefits.

(i) During the Employment Period, the Executive’s base salary shall be $300,500
(such annual salary, as it may be adjusted upward by the Board in its
discretion, being referred to as the “Base Salary”). The Base Salary shall be
payable in regular installments in accordance with the Company’s general payroll
practices, shall be subject to customary withholding and may be increased (but
not decreased) at the discretion of the Board.

(ii) In addition to the Base Salary, the Executive shall be eligible to earn an
annual cash incentive bonus of not less than 50% of the Executive’s then
effective Base Salary (each, a “Performance Bonus Target”), subject in all
respects to the terms and conditions established by the Board.

(iii) The Company will reimburse the Executive for all reasonable travel and
other expenses incurred by the Executive in connection with the performance of
his or her duties and obligations under this Agreement. The Executive shall
comply with such reasonable limitations and reporting requirements with respect
to expenses as may be established by the Company from time to time.

(iv) In addition, the Executive will be entitled to participate in all
compensation or employee benefit plans or programs and receive all benefits and
perquisites for which salaried employees of the Company generally are eligible
under any plan or program now or established later by the Company on the same
basis as similarly situated senior executives of the Company. The Executive will
participate to the extent permissible under the terms and provisions or such
plans or programs, in accordance with program provisions. Nothing in this
Agreement will preclude the Company from amending or terminating any of the
plans or programs applicable to salaried employees or senior executives of the
Company as long as such amendment or termination is applicable to all salaried
employees or senior executives, as the case may be, so long as such plans or
programs are replaced with plans no less favorable, in the aggregate, than
existing plans.

(v) The Executive shall also be eligible for grants of long-term incentive
compensation, including, options to purchase the Company’s common stock,
restricted stock and/or restricted stock units, all on terms and conditions
established by the Board.

(vi) All compensation shall be subject to any forfeiture or clawback policy
established by the Company generally for senior executives from time to time and
any other such policy required by applicable law.

 

4



--------------------------------------------------------------------------------

3. Termination. During the Employment Period, the Executive’s employment
hereunder may be terminated without any breach of this Agreement under the
following circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his or her
death.

(b) Disability. The Company may terminate the Executive’s employment upon the
Executive’s Permanent Disability. If any question shall arise as to whether the
Executive has a Permanent Disability so as to be unable to perform the essential
functions of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause.

(d) Termination by Company Without Cause. The Company may terminate the
Executive’s employment hereunder at any time without Cause. Any termination by
the Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 3(c) and does not result from
the death or Permanent Disability of the Executive under Section 3(a) or
(b) shall be deemed a termination without Cause.

(e) Termination by the Executive. The Executive may terminate his or her
employment hereunder at any time for any reason, including but not limited to
Good Reason. For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any purported Good Reason event without the
Executive’s express written consent. “Good Reason Process” shall mean that
(i) the Executive reasonably determines in good faith that a “Good Reason”
condition has occurred; (ii) the Executive notifies the Company in writing of
the first occurrence of the Good Reason condition within sixty (60) days of the
first occurrence of such condition; (iii) the Executive cooperates in good faith
with the Company’s efforts, for a period not less than thirty (30) days
following such notice (the “Cure Period”) to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist;
and (v) the Executive terminates his or her employment within sixty (60) days
after the end of the Cure Period. If the Company cures the Good Reason condition
during the Cure Period, Good Reason shall be deemed not to have occurred.

 

5



--------------------------------------------------------------------------------

(f) Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his or her death, the date of his or her
death; (ii) if the Executive’s employment is terminated on account of Permanent
Disability under Section 3(b) or by the Company for Cause under Section 3(c),
the date on which Notice of Termination is given; (iii) if the Executive’s
employment is terminated by the Company under Section 3(d), the date on which a
Notice of Termination is given; (iv) if the Executive’s employment is terminated
by the Executive under Section 3(e) without Good Reason, thirty (30) days after
the date on which a Notice of Termination is given, and (v) if the Executive’s
employment is terminated by the Executive under Section 3(e) with Good Reason,
the date on which a Notice of Termination is given after the end of the Cure
Period. Notwithstanding the foregoing, in the event that either party gives a
Notice of Termination, the Company may unilaterally accelerate the Date of
Termination.

4. Compensation on Termination.

(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his or her authorized representative or estate) (i) any Base Salary earned
through the Date of Termination, unpaid expense reimbursements (subject to, and
in accordance with, Section 2(c) of this Agreement) and, to the extent required
by law, unused vacation that accrued through the Date of Termination, such
amounts to be paid no more than thirty (30) days after the Executive’s Date of
Termination; and (ii) any vested benefits the Executive may have under any
employee benefit plan of the Company through the Date of Termination, which
vested benefits shall be paid and/or provided in accordance with the terms of
such employee benefit plans (collectively, the “Accrued Benefits”).

(b) Termination by the Company Without Cause or by the Executive with Good
Reason. During the Employment Period, if the Executive’s employment is
terminated by the Company without Cause as provided in Section 3(d), or the
Executive terminates his or her employment for Good Reason as provided in
Section 3(e), then the Company shall pay the Executive his or her Accrued
Benefits. In addition, subject to the Executive signing a separation agreement
containing, among other provisions, a general release of claims in favor of the
Company and related persons and entities, confidentiality, return of property
and non-disparagement, in a form and manner satisfactory to the Company (the
“Separation Agreement and Release”) and the Separation Agreement and Release
becoming fully effective, all within fifty-two (52) days of the Date of
Termination:

(i) the Company shall pay the Executive an amount equal to the sum of (a) one
hundred percent (100%) of the Executive’s then effective Base Salary and (b) a
pro rata portion of the Executive’s then effective Performance Bonus Target
(calculated by dividing the number of full and partial months of the current
fiscal year in which the Executive is employed through the Date of Termination
by 12, and multiplying this fraction by the Executive’s then effective
Performance Bonus Target) (the “Severance Amount”).

 

6



--------------------------------------------------------------------------------

(ii) the Company shall pay the Executive any accrued but unpaid Performance
Bonus for the prior fiscal year then owed or fully earned by the Executive in
accordance with Section 2(c)(ii) above;

(iii) the COBRA eligible health care insurance benefits (e.g., health, dental)
being provided by the Company to the Executive on the Date of Termination shall
continue in place at the same cost to the Executive as applied to “active”
participants on the Date of Termination for a period equal to the lesser of
(i) the COBRA Benefit Period or (ii) twelve (12) months. The “COBRA Benefit
Period” means the period of time after such termination during which COBRA
benefits are available to the Executive as of the Date of Termination as set
forth in the Company’s health care plan. The Executive shall be responsible for
applying for the COBRA eligible health care insurance benefit, paying for the
same and submitting evidence of such premium costs to the Company for
reimbursement during the COBRA Benefit Period. The Company shall reimburse the
Executive for the employer’s portion of such premiums (as applicable to the
active rate) within 15 days of receipt of evidence of the payment of the premium
costs to the Company. Notwithstanding the foregoing, if the Company determines,
in its sole discretion, that such reimbursement of the premiums would result in
a violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”) or any statute or regulation of
similar effect (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of reimbursing the premiums, the Company, in
its sole discretion, may elect to instead pay the Executive on the first day of
each month of such period, a fully taxable cash payment equal to the premiums
for that month, subject to applicable tax withholdings (such amount, the
“Special Severance Payment”), for the remainder of such period. The Executive
may, but is not obligated to, use such Special Severance Payment toward the cost
of premiums;

(iv) if the Executive wishes, the Company will pay for an outplacement service
(to be selected by the Company) for services rendered in assisting the Executive
in locating another job, for a period of six (6) months following the Date of
Termination or until the Executive begins working for another employer,
whichever occurs first. These payments are contingent upon the Executive’s
cooperation with the outplacement service and upon active efforts by the
Executive to locate another position;

(v) notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement outstanding as of the Effective Date, (a) the
vesting of such number of stock options and other stock-based awards outstanding
and held by the Executive as would have vested in the three (3) months
immediately following the Date of Termination had the Executive continued his or
her employment for such three (3) month period shall immediately accelerate and
become vested and exercisable as of the Date of Termination and (b) subject to
any permitted action by the Board upon a Change of Control or other merger,
sale, dissolution or liquidation of the Company under Company’s applicable
equity plan to terminate the stock options or other stock-based awards, any such
vested stock option shall be exercisable for not less than one (1) year from the
Date of Termination; and

 

7



--------------------------------------------------------------------------------

(vi) the amounts payable under this Section 4(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over twelve (12) months commencing within sixty (60) days after the
Date of Termination; provided, however, that if the 60-day period begins in one
(1) calendar year and ends in a second calendar year, the Severance Amount shall
begin to be paid in the second calendar year by the last day of such 60-day
period; provided, further, that the initial payment shall include a catch-up
payment to cover amounts retroactive to the day immediately following the Date
of Termination. Each payment pursuant to this Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

(c) Rights to Severance. The receipt of any severance payments or benefits
pursuant to Section 4 shall be subject to the Executive not violating any of the
provisions set forth in the Confidentiality and Non-Competition Agreement. In
the event the Executive breaches any of the provisions set forth in the
Confidentiality and Non-Competition Agreement, in addition to all other legal
and equitable remedies, the Company shall have the right to terminate or suspend
all continuing payments and benefits to which the Executive may otherwise be
entitled pursuant to Section 4 without affecting the Executive’s release or the
Executive’s obligations under the Separation Agreement and Release.

(d) Other Termination Events. The Executive hereby agrees that no severance
compensation shall be payable upon termination of the Executive’s employment
with the Company (i) by the Company with Cause; (ii) by the Executive without
Good Reason; or (iii) as a result of the Executive’s death or Permanent
Disability, and the Executive hereby waives any claim for severance compensation
except as set forth in Section 4(b).

5. Change of Control. The provisions of this Section 5 shall apply in lieu of,
and expressly supersede, other than with respect to the requirement for the
execution and delivery of a Separation Agreement and Release, the provisions of
Section 4(b) regarding severance pay and benefits upon a termination of
employment by the Company without Cause or by the Executive for Good Reason, if
such termination of employment occurs within twenty-four (24) months after the
occurrence of the first event constituting a Change of Control. This Section 5
shall terminate and be of no force or effect beginning twenty-four (24) months
after the occurrence of a Change of Control.

(a) Change of Control Payment. During the Employment Period, if within
twenty-four (24) months after a Change of Control, the Executive’s employment is
terminated by the Company without Cause or the Executive terminates his or her
employment for Good Reason, then the Company shall pay the Executive his or her
Accrued Benefits. In addition, subject to the signing of the Separation
Agreement and Release by the Executive and the Separation Agreement and Release
becoming irrevocable, all within sixty (60) days after the Date of Termination:

(i) the Company shall pay the Executive an amount equal to one hundred fifty
percent 150%) of the sum of the Executive’s then effective Base Salary and the
Executive’s then effective Performance Bonus Target;

 

8



--------------------------------------------------------------------------------

(ii) the Company shall pay the Executive any accrued but unpaid Performance
Bonus for the prior fiscal year then owed or fully earned by the Executive in
accordance with Section 2(c)(ii) above;

(iii) notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement outstanding as of the Effective Date,
(a) the vesting of all stock options and other stock-based awards outstanding
and held by the Executive shall immediately accelerate and become fully vested
and exercisable as of the Date of Termination, and subject to any permitted
action by the Board upon a Change of Control under the Company’s applicable
equity plan to terminate the stock options or other stock-based awards upon a
Change of Control, any such vested stock option shall be exercisable for not
less than one (1) year from the Date of Termination, and (b) to the extent any
such stock options and other stock-based awards are not assumed by the Company’s
successor in such Change of Control, the vesting of all stock options and other
stock-based awards outstanding and held by the Executive as of the Change of
Control shall immediately accelerate and become fully vested and exercisable and
may be terminated by the Company in connection with the Change of Control.

(iv) the COBRA eligible health care insurance benefits (e.g., health, dental)
being provided by the Company to the Executive on the Date of Termination shall
continue in place at the same cost to the Executive as applied to “active”
participants on the Date of Termination for a period equal to the lesser of
(i) the COBRA Benefit Period or (ii) eighteen (18) months. The “COBRA Benefit
Period” means the period of time after such termination during which COBRA
benefits are available to the Executive as of the Date of Termination as set
forth in the Company’s health care plan. The Executive shall be responsible for
applying for the COBRA eligible health care insurance benefit, paying for the
same and submitting evidence of such premium costs to the Company for
reimbursement during the COBRA Benefit Period. The Company shall reimburse the
Executive for the employer’s portion of such premiums (as applicable to the
active rate) within 15 days of receipt of evidence of the payment of the premium
costs to the Company. Notwithstanding the foregoing, if the Company determines,
in its sole discretion, that such reimbursement of the premiums would result in
a violation of the nondiscrimination rules of Section 105(h)(2) of the Code or
any statute or regulation of similar effect (including but not limited to the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), then in lieu of reimbursing the
premiums, the Company, in its sole discretion, may elect to instead pay the
Executive on the first day of each month of such period the Special Severance
Payment, for the remainder of such period. The Executive may, but is not
obligated to, use such Special Severance Payment toward the cost of premiums;

(v) if the Executive wishes, the Company will pay for an outplacement service
(to be selected by the Company) for services rendered in assisting the Executive
in locating another job, for a period of six (6) months following the Date of
Termination or until the Executive begins working for another employer,
whichever occurs first. These payments are contingent upon the Executive’s
cooperation with the outplacement service and upon active efforts by the
Executive to locate another position; and

(vi) The amounts payable under this Section 5(a) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over

 

9



--------------------------------------------------------------------------------

eighteen (18) months commencing within sixty (60) days after the Date of
Termination; provided, however, that if the 60-day period begins in one
(1) calendar year and ends in a second calendar year, such payment shall be paid
or commence to be paid in the second calendar year by the last day of such
60-day period; provided, further, that the initial payment shall include a
catch-up payment to cover amounts retroactive to the day immediately following
the Date of Termination. Each payment pursuant to this Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

(b) Continued Compliance. The receipt of any severance payments or benefits
pursuant to Section 5 shall be subject to the Executive not violating any of the
provisions set forth in the Confidentiality and Non-Competition Agreement. In
the event the Executive breaches any of the provisions set forth in the
Confidentiality and Non-Competition Agreement, in addition to all other legal
and equitable remedies, the Company shall have the right to terminate or suspend
all continuing payments and benefits to which the Executive may otherwise be
entitled pursuant to Section 5 without affecting the Executive’s release or the
Executive’s obligations under the Separation Agreement and Release.

(c) Other Termination Events. The Executive hereby agrees that no severance
compensation shall be payable upon termination of the Executive’s employment
with the Company (i) by the Company with Cause; (ii) by the Executive without
Good Reason; or (iii) as a result of the Executive’s death or Permanent
Disability, and the Executive hereby waives any claim for severance compensation
except as set forth in Section 5(a).

(d) Parachute Payments. If Independent Tax Counsel (as that term is defined
below) determines that the aggregate payments and benefits provided or to be
provided to the Executive pursuant to this Agreement, and any other payments and
benefits provided or to be provided to the Executive from the Company or any of
its subsidiaries or other affiliates or any successors thereto constitute
“parachute payments” as defined in Section 280G of the Code (“Parachute
Payments”) that would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then, except as otherwise provided in the next
sentence, such Parachute Payments shall be reduced to the extent the Independent
Tax Counsel shall determine is necessary (but not below zero) so that no portion
thereof shall be subject to the Excise Tax. If Independent Tax Counsel
determines that the Executive would receive in the aggregate greater payments
and benefits on an after tax basis if the Parachute Payments were not reduced
pursuant to this Section 5(d), then no such reduction shall be made. The
determination of which payments or benefits shall be reduced to avoid the Excise
Tax shall be made by the Independent Tax Counsel, provided that the Independent
Tax Counsel shall reduce or eliminate, as the case may be, payments or benefits
in the following order (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits. To the extent any
payment is to be made over time (e.g., in installments, etc.), then the payments
shall be reduced in reverse chronological order. The determination of the
Independent Tax Counsel under this Section 5(d) shall be final and binding on
all parties hereto. For purposes of this Section 5(d), “Independent Tax Counsel”
shall mean a lawyer, a certified public accountant with a nationally recognized
accounting firm, or a compensation consultant with a nationally recognized
actuarial and benefits consulting firm with expertise in the area of executive
compensation tax law, who shall be selected by the Board, and whose fees and
disbursements shall be paid by the Company.

 

10



--------------------------------------------------------------------------------

6. Tax and Insurance.

(a) Insurance. In no event shall the termination of the Executive’s employment
by the Company or any such termination by the Executive pursuant to this
Agreement release any claim by the Executive for indemnification that he is
otherwise entitled to under any director or officer’s insurance policy or any
articles, bylaws or other foundation documents of the Company. Without limiting
the foregoing, the Company shall provide Executive with reasonable director’s
and officer’s insurance coverage that is at least as favorable as the coverage
in existence on the date of this Agreement (the “Existing D&O Coverage”);
provided, however, that in no event shall the Company be obligated to maintain
director’s and officer’s insurance coverage to the extent that premiums
thereunder exceed 200% of the premiums payable by the Company under the Existing
D&O Coverage on the date hereof (the “Threshold”); provided, further, that to
the extent such premiums exceed the foregoing Threshold, the Company shall
obtain director’s and officer’s insurance coverage on terms as similar as
reasonably practicable to the terms of the Existing D&O Coverage without
exceeding the Threshold. Such insurance coverage shall continue in effect during
the Employment Period and after the Employment Period ends for a period of six
(6) years thereafter. The cost of such coverage shall be paid by the Company.
Notwithstanding anything to the contrary in this Agreement, upon the occurrence
of a Change of Control, the obligations set forth in this section shall
terminate, provided that the Company shall (x) secure “tail insurance” with
respect to the Existing D&O Insurance on reasonable terms and conditions of
coverage, and (y) require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to honor any indemnification obligations that
the Executive is otherwise entitled to under any articles, bylaws or other
foundation documents of the Company in the same manner as the Company’s
directors and officers immediately prior to such Change of Control.

(b) 409A.

(i) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the twenty percent
(20%) additional tax imposed pursuant to Section 409A(a) of the Code as a result
of the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall
not be payable and such benefit shall not be provided until the date that is the
earlier of (A) six (6) months and one (1) day after the Executive’s separation
from service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(ii) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid

 

11



--------------------------------------------------------------------------------

as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one (1) taxable year shall not affect the
in-kind benefits to be provided or the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

(iii) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(iv) The parties intend that this Agreement shall be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(v) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Representations and Warranties of the Executive. Executive hereby represents
and warrants to the Company that:

(a) The Executive:

(i) has not been convicted within the last five (5) years of any felony or
misdemeanor in connection with the offer, purchase, or sale of any security or
any felony involving fraud or deceit, including, but not limited to, forgery,
embezzlement, obtaining money under false pretenses, larceny, or conspiracy to
defraud;

(ii) is not currently subject to any state administrative enforcement order or
judgment entered by a state securities administrator within the last five
(5) years and is not subject to any state’s administrative enforcement order or
judgment in which fraud or deceit (including, but not limited to, making untrue
statements of material facts and omitting to state material facts) was found in
which the order or judgment was entered within the last five (5) years; and

 

12



--------------------------------------------------------------------------------

(iii) legally authorized to work in the United States of America.

(b) This Agreement constitutes the legal, valid and binding obligations of the
Executive, enforceable in accordance with its terms, and execution, delivery and
performance of this Agreement by the Executive does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which the Executive is a party or any judgment, order or decree to which the
Executive is subject.

8. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Executive that:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has all requisite
corporate power and authority to carry out the transactions contemplated by this
Agreement.

(b) The execution, delivery and performance of this Agreement has been duly
authorized by the Company. This Agreement constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms. The
execution and delivery by the Company of this Agreement, and the fulfillment of
and compliance with the respective terms hereof by the Company, do not and shall
not (i) conflict with or result in a breach of the terms, (ii) constitute a
default under, (iii) result in the creation of any lien, security interest,
charge or encumbrance upon the Company’s capital stock or assets pursuant to,
(iv) give any third party the right to modify, terminate or accelerate any
obligation under, (v) result in a violation of, or (vi) require any
authorization, consent, approval, exemption or other action by or notice to any
court or administrative or governmental body pursuant to, the charter or bylaws
of the Company, or any law, statute, rule or regulation to which the Company is
subject, or any agreement, instrument, order judgment or decree to which the
Company is subject.

9. Confidentiality, Non-Competition and Non-Solicitation. The Executive hereby
reaffirms, confirms and approves the Confidentiality and Non-Competition
Agreement as a binding obligation of the Executive, enforceable in accordance
with its terms. The Executive acknowledges and agrees that any Base Salary
and/or Performance Bonus paid to the Executive pursuant to this Agreement shall
serve as additional consideration for the Executive’s obligations under the
Confidentiality and Non-Competition Agreement.

10. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient with a confirmation of receipt and accompanied by a certified or
registered mailing. Such notices, demands and other communications will be sent
to the address indicated below:

 

13



--------------------------------------------------------------------------------

To the Company:

Aspen Aerogels, Inc.

30 Forbes Road

Northborough, MA 01532

Telephone:    (508) 691-1111

Facsimile:     (508) 691-1200

Attention:      Board of Directors

with copies (which shall not constitute notice) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Telephone:    (617) 348-3013

Facsimile:     (617) 542-2241

Attention:      Sahir Surmeli

To the Executive:

Address specified on signature page

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

11. Miscellaneous.

(a) Severability. Whenever possible, each provision of this Agreement will he
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(b) Complete Agreement. This Agreement and the agreements referred to herein
(including, without limitation, the Confidentiality and Non-Competition
Agreement) embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof. This Agreement supersedes and terminates that certain Executive
Agreement dated January 30, 2012 by and between the Executive and the Company.

(c) Waiver of Jury trial. The parties to this Agreement each hereby waives, to
the fullest extent permitted by law, any right to trial by jury of any claim,
demand, action, or cause of action (i) arising under this Agreement or (ii) in
any way

 

14



--------------------------------------------------------------------------------

connected with or related or incidental to the dealings of the parties hereto in
respect of this Agreement or any of the transactions related hereto, in each
case whether now existing or hereafter arising, and whether in contract, tort,
equity, or otherwise. The parties to this Agreement each hereby agrees and
consents that any such claim, demand, action, or cause of action shall be
decided by court trial without a jury and that the parties to this Agreement may
file an original counterpart or a copy of this Agreement with any court as
written evidence of the consent of the parties hereto to the waiver of their
right to trial by jury.

(d) Counterparts; Facsimile Transmission. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all such counterparts taken together
will constitute one and the same Agreement. This Agreement may also he executed
and delivered by facsimile transmission.

(e) Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon and assignable to, successors of the Company by way of
merger, consolidation or sale. The Executive may not assign or delegate to any
third person the Executive’s obligations under this Agreement. The rights and
benefits of the Executive under this Agreement are personal to him and no such
right or benefit shall be subject to voluntary or involuntary alienation,
assignment or transfer. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. As used in this Agreement, “the Company” shall mean
both the Company as defined above and any such successor that assumes and agrees
to perform this Agreement, by operation of law or otherwise.

(f) Governing Law. All issues concerning this Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the Commonwealth of Massachusetts or any other jurisdiction) that
would cause the application of the law of any jurisdiction other than the
Commonwealth of Massachusetts.

(g) Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of the Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violations of the provisions of this Agreement.

(h) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Executive.

(i) Certain Expenses. The Company agrees to pay, as incurred, to the fullest
extent permitted by law, or indemnify the Executive if such payment is not
legally permitted, for all legal fees and expenses that the Executive may in
good faith incur as a result of

 

15



--------------------------------------------------------------------------------

any contest by the Company, the Executive or others of the validity or
enforceability of or liability under, or otherwise involving, any provision of
this Agreement; provided, however, that the Executive shall reimburse the
Company for all such payments made by the Company in connection with a contest
by the Company if a court of competent jurisdiction or an arbitrator shall find
that the Executive did not act in good faith in connection with such contest.

(j) Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

(k) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 11(k).

(l) Survival. The provisions of Sections 1, 2, 4, 5, 6, 9, 10 and 11 of this
Agreement shall survive any termination of this Agreement in accordance with the
terms of such sections.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE COMPANY: ASPEN AEROGELS, INC. By:  

/s/ Donald R. Young

Name: Donald R. Young Title: Chief Executive Officer THE EXECUTIVE: By:  

/s/ Corby Whitaker

  Corby Whitaker Address: [x]



--------------------------------------------------------------------------------

EXHIBIT A:

CONFIDENTIALITY

AND NON-COMPETITION AGREEMENT

 

Exhibit A